DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ek et al. (US 2014/0010391 A1).
Claim 2. A computer-implemented method (abstract) (¶0008) (Fig.4, ¶0055-¶0056) performed by a user wearable device (Fig.3 and ¶0051), the method comprising: detecting a direction of a gaze of a user (¶0033) based at least in part on monitoring user head motion (¶0064-¶0065, Head tracker 506 tracks the orientation of user’s head); identifying, in an electronic data storage (Fig.5 and ¶0071, database 520), one or more available actions (¶0075, one or more actions associated with the gazed object) that correspond to an audio source in the direction of the gaze of the user (¶0072, user’s gazed object (sound source)) (¶0033, audio source (object)); selecting a first action from one or more available actions based at least in part on the one or more available actions that correspond to the audio source in the direction of the (¶0075, actions associated with gazed object (e.g., amplify, stop amplifying) (abstract, gazed object (sound source)) (Fig.11 and ¶0099-¶0102); and executing a set of computer-readable instructions (¶0111, software codes) that correspond to the first action. 
Claims 3, 11 and 19, wherein detecting the direction of the gaze of the user comprises: detecting the direction of the gaze of the user based at least in part on monitoring a position of an eye of the user (¶0013). 
Claims 4, 12 and 20, wherein detecting the direction of the gaze of the user comprises: detecting the direction of the gaze of the user based at least in part on an image (¶0008). 
Claims 5, 13 and 21, wherein selecting the first action from the one or more available actions comprises: selecting to adjust playback of audio (¶0015) (Fig.11 and ¶0099), video, or both, based at least in part on the direction of the gaze of the user. 
Claims 6 and 14, wherein selecting the first action from the one or more available actions comprises: selecting to enable or disable a feature for an application during runtime of the application based at least in part on the direction of the gaze of the user (¶0075, amplify, stop amplifying relating to AV data that is associated with the gazed object) (Fig.11 and ¶0099-¶0102). 
Claims 8 and 16, further comprising: tracking the direction of the gaze of the user over time to generate an updated direction of the gaze of the user (¶0063, eye tracker 504 track the continuous movements of user’s eye and calculate direction of user’s gaze). 
Claims 9 and 17, further comprising: identifying, in the electronic data storage, a second one or more available actions that corresponds to the updated direction of the gaze of 
Claim 10. A user wearable device, comprising: a sensor (Fig.5 and ¶0063, Eye Tracker 504) configured to detect a direction of a gaze of a user based at least in part on monitoring user head motion; and a digital signal processing unit (¶0003, processor determine action and modify audio) configured to: identify, in an electronic data storage, one or more available actions that correspond to an audio source in the direction of the gaze of the user; select a first action from one or more available actions based at least in part on the one or more available actions that correspond to the audio source in the direction of the gaze of the user; and execute a set of computer-readable instructions that correspond to the first action (see rejection for claim 1). 
 Claim 18. A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations (¶0056) comprising: detecting a direction of a gaze of a user based at least in part on monitoring user head motion; identifying, in an electronic data storage, one or more available actions that correspond to an audio source in the direction of the gaze of the user; selecting a first action from one or more available actions based at least in part on the one or more available actions that correspond to the audio source in the direction of the gaze of the user; and executing a set of computer-readable instructions that correspond to the first action (see rejection for claim 1). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ek et al. (US 2014/0010391 A1) in view of Lyren (US 2015/0091780 A1).
Claims 7 and 15, Ek teaches wherein selecting the first action from the one or more available actions comprises: selecting the first action from the one or more available actions.
Ek does not teach based on voice command.
Lyren teaches a virtual reality glasses uses voice command (Lyren, ¶0040). The motivation to combine Ek’s virtual reality glasses with Lyren’s voice command is for providing interaction control instructions (Lyren, ¶0040).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where based on voice command as taught by Lyren in Ek for providing interaction control instructions.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 5, 2022
/SIMON KING/Primary Examiner, Art Unit 2653